Citation Nr: 1736860	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder strain.

2.  Entitlement to an initial disability rating in excess of 20 percent for status post lumbar laminectomy and fusion, L5-S1 with scar and residual intervertebral disc syndrome of the sciatic nerve prior to January 4, 2017, and a rating in excess of 40 percent thereafter.

3.  Entitlement to an initial disability rating in excess of zero percent for radiculopathy of the right lower extremity prior to November 23, 2011, and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability rating in excess of zero percent for radiculopathy of the left lower extremity prior to November 23, 2011, and in excess of 20 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for benign essential tremors.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979 and from January 1980 to January 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision and an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in March 2016.  Thereafter, the claims were remanded by the Board in July 2016 for additional development.

While the case was in remand status, in an April 2017 rating decision, the RO increased the back rating to 40 percent effective January 4, 2017.



FINDINGS OF FACT

1.  The right shoulder has been manifested by no more than pain, weakened movement and excess fatigability with range of motion most nearly approximating to shoulder level.

2.  Prior to March 1, 2016, the low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by ankylosis; and there were no objective neurologic abnormalities other than lower extremity radiculopathy and no incapacitating episodes requiring bed rest prescribed by a physician.

3.  It is factually ascertainable that from March 1, 2016, the low back disability was manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; however, there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

4.  Prior to November 23, 2011, the right and left lower extremity sciatic nerve radiculopathy disabilities were productive of moderate incomplete paralysis; and during that time period and from November 23, 2011, the right and left lower extremity disabilities have not been productive of greater than moderate incomplete paralysis.

5.  The Veteran's essential tremors have been manifested by no more than impairment most nearly approximating moderate convulsive tic.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  Prior to March 1, 2016, the criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

3.  From March 1, 2016, the criteria for a 40 percent rating, but not higher, for the low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

4.  From March 17, 2009 to November 22, 2011, the criteria for a rating of 20 percent, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  From March 17, 2009 to November 22, 2011, the criteria for a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

6.  From November 23, 2011, the criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

7.  From November 23, 2011, the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

8.  The criteria for a rating in excess of 10 percent for essential tremors have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

II. Right Shoulder

The Veteran's right shoulder, his dominant shoulder, is currently rated under DC 5201, provided for limitation of motion.  He was awarded 20 percent for the entire appeal period under DC 5201.

DC 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, DC 5201.  Normal range of shoulder flexion and abduction is from zero to 180 degrees, and internal/external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Although the Veteran's service-connected right shoulder disability is rated under DC 5201, the Board will consider all applicable DCs when evaluating the Veteran's disability.  DC 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder. Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

DC 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  DC 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

The Veteran underwent a February 2010 VA examination in which the Veteran reported weakness, giving way, lack of endurance, fatigability and pain.  He noted flare-ups as often as twice per week, lasting for two days, and an estimated pain level of 8 out of a possible 10.  He reported difficulty lifting his arm and getting dressed.  Upon examination, the examiner found no signs of edema, instability, effusion, weakness, tenderness deformity or malalignment.  Range of motion testing of the right shoulder showed forward flexion from zero to 110 degrees with pain starting at 90 degrees and abduction from zero to 110 degrees with pain starting at 90 degrees.  The examiner indicated that repetitive motion of the right shoulder did not produce additional limitation of motion.  An x-ray of the Veteran's right shoulder was interpreted as normal and he was diagnosed with right shoulder strain.

The Veteran was afforded a November 2011 VA examination in which he reported flare-ups with heavy repetitive tasks.  Range of motion testing of the right shoulder showed forward flexion to 90 degrees with pain starting at 45 degrees, and abduction to 90 degrees with pain starting at 45 degrees.  There was no further loss of motion after repetition, although weakened movement and excess fatigability were indicated.  The examiner concluded the Veteran would be unable to perform repetitive tasks and reach above shoulder level on the right side.  Based on the November 2011 findings showing increased pain and decreased motion, the Veteran's rating was increased to 20 percent by the RO in a February 2012 rating decision.

He was then afforded a November 2012 VA examination in which he reported continuous pain with use.  Range of motion testing of the right shoulder showed forward flexion to 180 degrees with no objective evidence of painful motion, and abduction to 180 degrees with no objective evidence of painful motion.  There was no further loss of motion after repetition and no functional impairment noted.  No anklyosis or instability were reported and a November 2012 x-ray revealed no abnormality.

The Veteran was afforded a March 2016 Central Office hearing in which he reported worsening pain and difficulty performing repetitive tasks that require holding something above shoulder level.  He stated he has full motion, however, he experiences pain.  Treatment records, including through Tricare, show continued treatment for right shoulder problems.

The Veteran's claim was remanded in July 2016 to determine the current severity of the shoulder disability.  He was afforded a January 2017 VA examination pursuant to the remand, in which he was diagnosed with right shoulder strain, and right, as well as left, rotator cuff tendonitis and tear.  He reported he cannot lift his right arm above shoulder level.  He indicated he also suffers functional loss which includes limited function when lifting his arms above shoulder level, reaching back, throwing and changing light bulbs.

The examiner noted a June 2012 MRI of the right shoulder indicated mild subacromial/subdeltoid bursal fluid which may represent bursitis and supraspinatus and moderate tendinosis with bursal sided irregularity which is consistent with a very low grade partial tear.  The examiner indicated the MRI showed bilateral shoulder impingement syndrome.  Range of motion testing of the right shoulder showed forward flexion limited to 90 degrees and abduction to 80 degrees with pain causing functional loss.  No additional functional loss was indicated after repetition.  He further indicated there is evidence of pain with weight bearing, localized tenderness, pain on palpation and pain with mild pressure.  No ankylosis or instability was found, no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition was noted or malunion or nonunion of the humerus.  The examiner further determined there was pain with active and passive range of motion, pain with non-weight bearing or sitting for a few hours, and the left shoulder is damaged as well, including a tendon tear.  This examination substantially complied with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board finds that the evidence, including the four VA examinations during the appeal period, support that a rating in excess of 20 percent is not warranted.  The Veteran's right shoulder symptoms most closely approximate limitation of motion to shoulder level.

Initially, the Board finds that DCs 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's right shoulder as required under DC 5200.  DC 5202 is inapplicable, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  None of the VA examinations note history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  DC 5203 is also not applicable because there is no evidence of clavicle or scapula disability.

Therefore, the most favorable rating for the Veteran's right shoulder is the current 20 percent rating under DC 5201.  With regard to limitation of motion, the record reveals, including the recent January 2017 VA opinion, that the Veteran is right handed and therefore, his right shoulder is rated as a disability of a major joint.  Even considering any applicable pain and functional loss, the range of motion testing throughout the appeal period does not support limitation of motion in his right shoulder to midway between his side and shoulder level, suggestive of a 30 percent rating.  Further, there is no indication of an even more severe rating increase to 40 percent, where limitation of motion to 25 degrees is indicated.

The Board notes the February 2010 examiner found forward flexion to 110 degrees with pain beginning at 90 degrees and the November 2011 examiner found forward flexion to 90 degrees with pain beginning at 45 degrees.  Additionally, the November 2012 examiner indicated testing revealed flexion to 180 degrees with objective evidence of painful motion and the post-remand January 2017 examiner found flexion limited to 90 degrees with no additional loss after repetition.

The Board notes the most severe impairment was found by the November 2011 examiner who determined flexion was limited to 90 degrees with pain beginning at 45 degrees.  Additionally, he reported the Veteran should avoid lifting over ten pounds, work above should level and all repetitive right arm movements.  Despite these symptoms, the severity noted is not great enough to approximate limitation midway between the side and shoulder.  Although pain was consistently reported by the Veteran in each VA examination, his limitation of motion upon testing did not support an increased rating in excess of 20 percent.  Further, the November 2012 examination results indicated the Veteran's right shoulder may have improved, as forward flexion to 180 degrees was found with no objective evidence of painful motion and the January 2017 examiner noted flexion to 90 degrees.

The Board acknowledges the Veteran's statements about the severity of his right shoulder pain and other symptoms.  However, during the March 2016 hearing, the Veteran reported that he has limitations, although he has full motion and experiences pain with the motion.  Moreover, the Board finds the range of motion testing results from the four VA examinations during the appeal period are highly probative in determining that no rating in excess of 20 percent is warranted.

Thus, the Board finds that a rating in excess of 20 percent is not warranted based on the record.  The preponderance of the evidence is against an increase; and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III. Low Back

As noted, service connection for the Veteran's back disability was granted in the February 2010 rating decision and a 10 percent rating was assigned.  In the February 2012 rating decision, the RO increased the rating to 20 percent for the entire appeal period and in the April 2017 rating decision, the RO increased the back rating to 40 percent effective January 4, 2017.  Thus, the Veteran's back claim is being reviewed for a rating in excess of 20 percent prior to January 4, 2017, and a rating in excess of 40 percent from that date.

The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Following the rating criteria, Note 1 provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran underwent a February 2009 L5-S1 posterior lumbar interbody fusion procedure.  His discharge instructions included no physical exercise for four weeks except walking, no lifting greater than 5 pounds for four weeks, no prolonged sitting or standing for six weeks, and no excessive twisting or bending at the waist for four weeks.  Bedrest was not prescribed by the physician.

The Veteran was afforded a December 2009 VA examination in which he was diagnosed with degenerative disc disease of the low back.  The Veteran reported difficulty walking, falls, fatigue, spasm, decreased motion, paresthesias, numbness and weakness of the legs and feet.  He reported no bowel or bladder problems, and no erectile dysfunction.  He indicated his pain level was moderate and occurred constantly.  He noted being severely limited with walking, standing, bending or carrying heavy objects.  He also reported an incapacitating episode in January 2009 for 45 days, although a record of prescribed bedrest by a physician is not of record.  The procedure and discharge instructions from his lumbar fusion surgery in February 2009 are noted above.

Upon range of motion testing, the examiner noted forward flexion of 80 degrees with evidence of pain at 80 degrees.  He stated pain has the major functional impact, although his range of motion was not additionally limited after repetitive use due to fatigue, weakness, lack of endurance and incoordination.  No sensory deficits were indicated from L1-L5 and no lumbar motor weakness.  There were signs of lumbar IVDS and the most likely nerve affected was the sciatic nerve.

The Veteran was afforded a November 2011 VA examination in which the examiner indicated flexion to 60 degrees with painful motion beginning at 20 degrees.  On repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner stated there were some palpable muscle spasms in his lower paraspinous musculature which resulted in an abnormal gait.  Additionally, lower extremity radiculopathy symptoms were noted in the examination and throughout the appeal period and will be addressed below.

The examiner also indicated the Veteran had disturbance of locomotion and obvious interfering with prolonged sitting, standing and weightbearing due to his back condition.  Other than radiculopathy of the lower extremities, no other neurologic abnormalities were noted.  IVDS was indicated with no incapacitating episodes over the prior 12 months.  Additionally, the examiner indicated the back condition impacted the Veteran's ability to work, as he was unable to perform any type of repetitive bending, or any lifting over ten pounds.  He indicated the Veteran needed to avoid vertical ladder climbing, working at heights and on uneven surfaces, heavy machinery that involved foot controls and all repetitive bending, twisting, stooping, and kneeling.

The Veteran was afforded a November 2012 VA examination in which the examiner diagnosed the Veteran with  status post lumbar laminectomy and fusion surgery, L5-S1, with scar, as well as residual intervertebral disc syndrome of the sciatic nerve.  Flare-ups were reported by the Veteran, including reduced mobility and increased pain.  Testing revealed flexion to 85 degrees with pain beginning at 80 degrees.  Upon repetition, no further limitation of motion was indicated.  The examiner noted functional loss, including less movement than normal and pain on movement and found no radiculopathy or other neurological symptoms or arthritis.

During the March 2016 hearing, the Veteran indicated a worsening of his back symptoms.  He indicated that due to the pain, tasks such as doing yard work and mowing the lawn take much longer.  He noted he experiences severe pain, including when working in his workshop.  Additionally, he indicated that stooping and bending over are difficult and if he kneels down, he requires support to get up.  Treatment records, including from Tricare, showed continued treatment for low back problems.

Pursuant to the Board's remand in July 2016, the Veteran was afforded the January 2017 VA examination to determine the severity of his back disability.  The Veteran reported limited function, including being unable to stand for greater than 10 minutes or walk greater than 100 yards.  Significantly, the range of motion testing revealed flexion to 20 degrees and extension to 5 degrees.

Additionally, the examiner noted a problem for the Veteran when bending and picking things up, as well as wearing shoes and socks.  Pain was found with all movements, including with weight bearing and with mild pressure applied to his back.  No additional limitation of motion was found after three repetitions and no pain, weakness, fatigability or incoordination limited the Veteran's functional ability.  Further, he had no guarding or muscle spasm of the spine.  Radiculopathy was again indicated in the Veteran's lower extremities, although no other neurologic abnormalities or ankylosis was noted.  IVDS was indicated with no episodes requiring prescribed bed rest.  This examination substantially complied with 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 158.

The Board finds an earlier increased rating is appropriate to 40 percent, effective March 1, 2016, based on the date of the Veteran's Board hearing.  As noted, based in part on the January 2017 VA examination, the RO increased the Veteran's low back rating to 40 percent effective January 4, 2017.  After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the evidence supports a factually ascertainable increase in disability to 40 percent as of March 1, 2016 rather than the specific date of the January 2017 examination.  See Swain, 27 Vet. App. at 219.  Additionally, the January 2017 examination was 10 months after the Board hearing and confirmed a worsening in the Veteran's low back symptoms.  The Veteran testified during the March 2016 hearing that he was suffering from severe pain which affected his activities of daily living.  Thus, March 1, 2016 is the earliest factually ascertainable date supporting a 40 percent low back rating when resolving reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While an increase to 40 percent for the Veteran's low back disability is warranted from March 1, 2016, an increase in excess of 20 percent is not supported prior to that date.  After reviewing all of the relevant evidence of record, including the VA examination reports from December 2009, November 2011 and November 2012, the Board finds that the preponderance of the evidence is against an increase to a 40 percent rating for the earlier period.

The Board notes the December 2009 VA examiner reported symptoms of pain, fatigue, spasm and decreased motion.  However, range of motion testing revealed forward flexion to 80 degrees with evidence of pain at 80 degrees.  The range of motion testing results from the November 2011 VA examination showed flexion to 60 degrees with painful motion beginning at 20 degrees.  The Board notes these results seem to provide support for an increased rating as a 40 percent disability rating requires forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5237.  However, while pain was reported at 20 degrees, the Veteran's flexion continued to 60 degrees.  Further, on repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Additionally, the November 2012 VA examination, approximately one year later, revealed forward flexion to 85 degrees with painful motion beginning at 80 degrees and no further limitation of motion on repetition.  Thus, pain alone did not result in the functional loss approximating forward flexion to 30 degrees or less.

Therefore, the Board finds that the evidence of record supports that the preponderance of the evidence is against a disability rating in excess of 20 percent for the low back disability, prior to March 1, 2016.  A 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence overall supports forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees.  Further, the evidence does not reflect that the Veteran was diagnosed with any ankylosis of the thoracolumbar spine that would warrant a higher rating during the period.

Lastly, as the Board finds an increased rating to 40 percent from March 1, 2016 is warranted, it also finds the preponderance of the evidence is against a rating in excess of 40 percent from that date.  According to the rating criteria discussed above, the January 2017 range of motion results do not warrant an increase in excess of 40 percent to the next higher rating of 50 percent at any point.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and such is absent from the record.  Moreover, a 100 percent rating is not warranted because unfavorable ankylosis of the entire spine has not been shown by the evidence.

In sum, after resolving any reasonable doubt in the Veteran's favor, March 1, 2016 is the date which shows the earliest evidence of a factually ascertainable increase in severity of the Veteran's low back disability to 40 percent.  Accordingly, based on the foregoing discussion, the Board finds that the preponderance of evidence supports that a rating in excess of 20 percent prior to March 1, 2016, and higher than 40 percent thereafter, for the low back disability are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Fenderson, 12 Vet. App. at 119.

IV.  Right and Left Lower Extremity Radiculopathy

The Veteran's bilateral lower extremity radiculopathy has been rated under DC 8520.  The RO granted service connection for right and left radiculopathy as noncompensable prior to November 23, 2011, and at 20 percent from that date.

Under the peripheral nerve impairment provisions of DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id; See also Miller v. Shulkin, 28 Vet. App. 376 (2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

In the December 2009 VA examination, the Veteran reported difficulty walking, falls, as well as weakness of the legs and feet.  He noted moderate constant pain in his legs which can be exacerbated by physical activity.  As noted, the diagnosis given by the examiner was status post lumbar laminectomy and fusion, L5-S1 with scar and residual intervertebral disc syndrome of the sciatic nerve.  Subjective factors noted were pain in both legs.

In the November 2011 VA examination, the Veteran indicated constant pain radiating down both legs.  Upon examination, the examiner reported radiculopathy, including moderate constant pain in both lower extremities.  Additionally, he indicated the Veteran had disturbance of locomotion and obvious interfering with prolonged sitting, standing and weightbearing due to his back condition.  The severity of the radiculopathy was determined to be moderate by the November 2011 examiner.

The Veteran underwent examination in November 2012 and in January 2017.  The November 2012 VA examiner suggested an improvement and noted no radiculopathy was found.  However, in the March 2016 hearing, the Veteran indicated experiencing a lot of sciatic nerve pain alternating between either leg, and numbness in the legs.  Following the July 2016 Board remand, the January 2017 examiner indicated with regard to the Veteran's sciatica, he has bilateral sciatica, mild to moderate.  He indicated the Veteran has mild constant pain, moderate intermittent pain and mild paresthesias and/or dysesthesias and numbness of the legs.  He was observed walking with a cane with difficulty, had difficulty sitting and standing, and his legs and thighs appeared weak.

The Board finds that the evidence supports increased ratings for the Veteran's bilateral lower extremity disabilities to 20 percent from March 17, 2009, the date of the claim.  The clinical evidence supports he has experienced lower extremity radiculopathy symptoms approximating moderate incomplete paralysis of the lower extremities from the date of the claim.  Therefore, his symptoms support increased ratings to 20 percent.

The Board notes in the December 2009 VA examination, the Veteran reported difficulty walking, falls, weakness and pain in both legs due to his back condition.  He described the pain in his legs as constant and moderate in severity.  When affording the Veteran the benefit of the doubt, increased ratings for both legs to 20 percent are appropriate under DC 8520 from March 17, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While increased ratings to 20 percent are warranted from the date of the claim, further increases during the entire appeal period are not supported by the evidence of record.  The VA examinations, along with the other evidence, do not indicate symptoms which may be considered moderately severe indicative of a 40 percent rating.  Further, there is no suggestion of severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy or complete paralysis of the sciatic nerve.

In sum, after resolving any reasonable doubt in the Veteran's favor, increased ratings to 20 percent, but not higher, for the lower extremity disabilities are warranted from March 17, 2009.  The preponderance of the evidence is against even greater increased ratings in excess of 20 percent for the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

V. Tremors

The Veteran's service-connected benign essential tremors are evaluated under DC 8103 from March 17, 2009, the date service connection was granted.  Under DC 8103, a moderate convulsive tic is rated at 10 percent disabling, and a severe convulsive tic is evaluated at 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  38 C.F.R. § 4.124a.

In the December 2009 VA examination, the Veteran reported headaches described as tension headaches with neck pain and stiffness.  He indicated his symptoms are made worse by nausea and sensitivity to light and odors.  The examiner noted evidence of minimal hand tremors on examination.  He stated for the claimed condition of essential tremors, the diagnosis was migraine headaches.  He indicated the subjective factors are a history of tremors primarily involving the Veteran's head and hands.

The Veteran was afforded a February 2010 VA examination in which he reported headaches, including severe pain, light sensitivity, sound sensitivity and nausea.  The examiner noted evidence of slight hand tremor upon examination, as well as tremors of the head.  The examiner further reported the migraines the Veteran experiences and his tremors are two independent conditions not related to each other.  The examiner concluded the Veteran's tremors are considered moderate, as they are noticeable but not extreme and would not prevent him from normal motions and activities.

Thereafter, during the November 2011 VA examination, the examiner indicated the headaches associated with the Veteran's tremors are never debilitating and his migraines are rarely debilitating.  He noted the Veteran has chronic daily headaches due to tension type headaches from his recurrent head shaking.  The examiner noted no tremors of the hands but diagnosed the Veteran with benign essential tremors, including subjective uncontrollable shaking of the head.  The examiner noted involuntary rhythmic head movements during the examination.

The Veteran indicated in the February 2012 substantive appeal that his tremors caused his head to shake from side to side.  He indicated this shaking hindered his communication with others and negatively impacted his job.  The Veteran testified in March 2016 that he experiences tremors of the head, including shaking.  He stated that sometimes it worsens, but other times it is not as bad, but still a noticeable condition.  He stated that previously he was going to perform a magic show and the show was canceled due to the tremors.

The Board remanded the claim in July 2016 and the Veteran was afforded an additional examination in January 2017.  The examiner indicated there was no evidence of any significant hand tremors and he noted very little titubation.  He did acknowledge that the amplitude of tremors can vary from day to day.  He noted that he personally could not see if the shaking caused a social problem, as most individuals would mentally note that the head shaking is tremors.

The Board finds the evidence supports the current 10 percent rating for benign essential tremors and no increased rating is warranted.  The Veteran clearly has tremor symptoms, including head shaking and noted hand shaking during the appeal period.  However, the symptoms most closely approximate moderate severity in nature and are not severe enough to warrant a 30 percent rating.

There are four VA examinations that address the condition.  The evidence supports that the tremors and headaches are two independent conditions not related to each other and that the diagnosed tremors are moderate.  Further, the evidence consistently supports that the tremors are noticeable but not extreme and would not prevent him from normal motions and activities.

The Board has considered other DCs under which to evaluate the Veteran's service-connected disability to see if evaluations in excess of 10 percent could be awarded.  However, it finds that DC 8103 is the one that most closely resembles the Veteran's disability picture, as the Veteran's hands to an extent and also his head demonstrate a convulsive tic in their constant movement.  None of the VA examiners indicated that the Veteran's disability involved clonus activity or Sydenham's chorea to warrant consideration of DCs 8104 (Paramyoclonus multiplex) and 8105 (chorea).

In sum, the criteria for a rating in excess of 10 percent for benign essential tremors have not been met; and the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for essential tremors.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A rating in excess of 20 percent for right shoulder strain is denied.

Prior to March 1, 2016, a rating in excess of 20 percent for low back disability is denied.

From March 1, 2016, a rating of 40 percent, but not higher, for low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

From March 17, 2009 to November 22, 2011, a rating of 20 percent, but not higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

From November 23, 2011, a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

From March 17, 2009 to November 22, 2011, a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

From November 23, 2011, a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A rating in excess of 10 percent for essential tremors is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


